—In related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Richmond County (Porzio, J.), dated March 25, 2002, which, after fact-finding and dispositional hearings, inter alia, found that she abused the subject children.
Ordered that the order is affirmed, without costs or disbursements.
The mother’s contention that the Family Court should have adjourned the instant proceedings in light of a related criminal proceeding that was pending against her is unpreserved for appellate review (see Matter of Kenny C., 245 AD2d 32 [1997]), and in any event, is without merit (see Matter of Derra G., 232 AD2d 211 [1996]; Matter of New York City Commr. of Social Servs. [Jason C.] v Elminia E., 134 AD2d 501 [1987]; Matter of Germaine B., 86 AD2d 847, 848 [1982]). Prudenti, P.J., Goldstein, Luciano and Cozier, JJ., concur.